         Case 7:20-cv-04881-NSR Document 25 Filed 09/07/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARTIN J. SAUER,                                                                   9/7/2021

                              Plaintiff.

       -against-                                                  No. 20-cv-4881 (NSR)
                                                                  OPINION & ORDER
TOWN OF CORNWALL, and TODD HAZARD,
Town of Cornwall Police Chief,

                              Defendants.


NELSON S. ROMÁN, United States District Judge:

       Plaintiff, Martin Sauer (“Plaintiff” or “Sauer”), is a 74-year-old partially blind veteran that

commenced this action under 42 U.S.C. § 1983 (“Section 1983”) against Defendants Town of

Cornwall (“Town”) and Police Chief Todd Hazard (“Chief Hazard”) (collectively, “Defendants”)

for various constitutional violations relating to Chief Hazard’s arrest of Plaintiff for giving away

sweet corn without a peddler’s permit issued by the Town (even though he had a State-issued

peddler’s license). (Complaint (“Compl.”) (ECF No. 1-1).) Defendants move to dismiss pursuant

to Federal Rules of Civil Procedure 12(b)(6) and 12(b)(5) arguing, among other things, that

Plaintiff did not properly serve Defendants. For the following reasons, Defendants’ motion is

GRANTED, solely on the grounds of improper service, Plaintiff is granted an extension of 60 days

to cure his service defects or obtain a waiver of service, and Plaintiff’s claims are not dismissed

pursuant to this Opinion.

                                           BACKGROUND

       The following facts are derived from the Complaint or matters of which the Court may take

judicial notice, are taken as true, and constructed in the light most favorable to Plaintiff for the
         Case 7:20-cv-04881-NSR Document 25 Filed 09/07/21 Page 2 of 10




purposes of this motion. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Nicosia v. Amazon.com,

Inc., 834 F.3d 220, 230 (2d Cir. 2016).

       Plaintiff is partially blind 74-year old veteran of the United States Armed Forces that sold

his sweet corn from a truck along the side of Route 32 in the Town of Cornwall for over twenty

years (approximately between 1992 and 2018). (See Compl. ¶¶ 9-10.) Plaintiff sold his sweet

corn pursuant to: (1) a peddler’s license issued by the State of New York in 1992 that conferred a

lifetime right to peddle one’s sweet corn (the “Peddler’s License”), and (2) annual peddler’s

permits issued by the Town Clerk for the Town of Cornwall between 2011 and 2017 (“Peddler’s

Permits”). (Id. ¶¶ 11-15.) In 2018, the Town denied Plaintiff’s applications for a Peddler’s Permit

based, in part, upon Chief Hazard’s assessment that the sale of sweet corn on the side of the road

was dangerous to the community. (Id. ¶¶ 16-17.) After his permit was denied, Plaintiff decided

to “park his truck along Route 32 in the Town of Cornwall and give away his sweet corn” on the

theory that you don’t need a peddler’s permit to give away your corn. (Id. ¶¶ 18-21.) On July 21,

2018, Chief Hazard arrested Plaintiff for unlicensed peddling of sweet corn in violation of Section

111-4 of the Town Code. The arrest kicked off a legal battle in state court that is not immediately

relevant to the resolution of this motion. (Id. ¶¶ 25-55.)

       After initiating this action, on July 7, 2020, Plaintiff mailed a bundle of documents to the

Town Clerk and Chief Hazard containing, among other things, copies of the complaint and a blank

form that could be completed by Defendants to waive service. (See ECF No. 22-2.) On July 9,

2020, Plaintiff’s counsel also sent Defendants’ counsel a copy of the complaint. (ECF No. 22-3.)

Later, on July 26, 2020, Defendants’ counsel requested an extension of 30-days to answer or

respond to the complaint and did not, at that time, raise improper service as an issue. (Id.) In any




                                                  2
         Case 7:20-cv-04881-NSR Document 25 Filed 09/07/21 Page 3 of 10




event, there is no proof of service on the docket and Plaintiff concedes that “formal service was

never effected.” (Pl’s Opp. at 5.)

                                      LEGAL STANDARDS

Rule 12(b)(5)

       Fed. R. Civ. P. § 12(b)(5) provides that a complaint may be dismissed for insufficient

service of process. When considering a Rule 12(b)(5) motion, a court must look to matters outside

the complaint to determine whether it has jurisdiction. Darden v. DaimlerChrysler N. Am. Holding

Corp., 191 F. Supp. 2d 382, 387 (S.D.N.Y. 2002). Plaintiff bears the burden of establishing that

service was sufficient. Khan v. Khan, 360 Fed. App’x. 202, 203 (2d Cir. 2010) (citing Burda

Media, Inc. v. Viertel, 417 F.3d 292, 298 (2d Cir. 2005)) (internal citation omitted). On a motion

to dismiss, Courts should consider the issue of jurisdiction first, because dismissal for lack of

jurisdiction renders all other claims moot. Darden, 191 F. Supp. 2d at 386 (citing Ruhrgas AG v.

Marathon Oil Co., 526 U.S. 574, 583 (1999); Calero v. Immigration and Naturalization Service,

957 F.2d 50 (2d Cir. 1992); Da Silva v. Kinsho Int’l Corp., 229 F.3d 358 (2d Cir. 2000)).

Rule 12(b)(6)

       Under Federal Rule of Civil Procedure 12(b)(6), a court must determine whether the

complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Iqbal, 556 U.S. at 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). The Court must take all material factual allegations as true and draw

reasonable inferences in the non-moving party’s favor, but the Court is “not bound to accept as

true a legal conclusion couched as a factual allegation,” or to credit “mere conclusory statements”

or “[t]hreadbare recitals of the elements of a cause of action.” Id. (quoting Twombly, 550 U.S. at

555). A claim is facially plausible when the factual content pleaded allows a court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

                                                  3
         Case 7:20-cv-04881-NSR Document 25 Filed 09/07/21 Page 4 of 10




       Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the complaint

or incorporated in the complaint by reference, and to matters of which judicial notice may be

taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (internal quotation

marks and citation omitted).

                                           DISCUSSION

       Defendants seek dismissal of Plaintiff’s Complaint on, inter alia, the grounds of improper

service. Plaintiff concedes that “formal service was never effected” but asks this Court to either

deem service effective or grant Plaintiff an extension to effect service on Defendants. The Court

concludes that it is proper and appropriate to exercise its discretion to grant Plaintiff an extension

of 60 days to properly effectuate service on Defendants. Having concluded that proper service has

not been made upon Defendants and that this Court therefore does not have jurisdiction over

Defendants, the Court does not reach the merits of Defendants’ arguments for dismissal pursuant

to Fed. R. Civ. P. 12(b)(6).

  I.   Whether Plaintiff Established Effective Service of Process on Defendants

       Rule 4(e) governs appropriate service of process with respects to service on individuals

and dictates that “an individual within a judicial district of the United States” may be served by:

       (1) following state law for serving a summons in an action brought in courts of general
       jurisdiction in the state where the district court is located or where service is made; or

       (2) doing any of the following:

               (A) delivering a copy of the summons and of the complaint to the individual
               personally;

               (B) leaving a copy of each at the individual’s dwelling or usual place of abode with
               someone of suitable age and discretion who resides there; or

               (C) delivering a copy of each to an agent authorized by appointment or by law to
               receive service of process.

                                                  4
         Case 7:20-cv-04881-NSR Document 25 Filed 09/07/21 Page 5 of 10




Fed. R. Civ. P. 4(e).

       Rule 4(j)(2) governs appropriate service of process with respect to state or local

government entities and dictates that “[a] state, a municipal corporation, or any other state-created

governmental organization that is subject to suit must be served by: (A) delivering a copy of the

summons and the complaint to its chief executive officer; or (B) serving a copy of each in the

manner prescribed by that state’s law for serving a summons or like process on such a defendant.”

Fed. R. Civ. P. 4(j)(2).

       Further, federal courts ordinarily follow state law in determining the bounds of their

jurisdiction over persons. See Fed. Rule Civ. P. 4(k)(1)(A) (service of process is effective to

establish personal jurisdiction over a defendant “who is subject to the jurisdiction of a court of

general jurisdiction in the state where the district court is located”). Daimler AG v. Bauman, 571

U.S. 117, 125 (2014). In New York, therefore, personal jurisdiction will be proper where service

is effective pursuant to New York Civil Practice Law (“CPLR”) or related rules.

       CPLR Section 308 provides that personal service upon an individual may be made by (1)

“delivering the summons within the state to the person to be served;” or (2) “by delivering the

summons within the state to a person of suitable age and discretion at the actual place of business,

dwelling place or usual place of abode of the person to be served and by either mailing the

summons to the person to be served at his or her last known residence or by mailing the summons

by first class mail to the person to be served . . . [along with proof of service filed on the docket];”

or (3) “by delivering the summons within the state to the agent for service of the person to be

served as designated under rule 318”. CPLR § 318 (1)-(3).

       CPLR Section 311 provides that personal service upon a corporation or governmental

subdivision shall be made by delivering the summons “upon any domestic or foreign corporation,



                                                   5
         Case 7:20-cv-04881-NSR Document 25 Filed 09/07/21 Page 6 of 10




to an officer, director, managing or general agent, or cashier or assistant cashier or to any other

agent authorized by appointment or by law to receive service.” CPLR. § 311.

        The Court need not exhaustively analyze whether Plaintiff formally complied with any of

the aforementioned rules because Plaintiff concedes that “formal service was never effected.”

(Pl’s Opp. at 5.) As it is Plaintiff’s burden to establish that service was sufficient, this admission

is dispositive.

        Nonetheless, Plaintiff argues that this Court should “deem” service proper because

Defendants were indisputably on notice as to the pendency of this action and engaged in

gamesmanship by not executing a waiver of service. Plaintiff states that the Court can infer that

Defendants were on notice about the action because: (1) “on July 7, 2020, a complete Notice of

Lawsuit, Complaint, two copies of Waiver of Service of Summons, Rules of Practice of Honorable

Nelson A. Roman, and USDC/SDNY Electronic Case Filing Rules and Instructions were mailed

to the Town Clerk and to Hazard” (Pl’s Opp. at 3); (2) on July 9, 2020 “a copy of the recently filed

complaint was emailed to Defendants’ counsel, Ms. Lee” (id.); and (3) on July 26, 2020, Plaintiff

received a request for an extension of time to answer or respond to the Complaint resulting in a

stipulation filed on July 29, 2020 (ECF No. 11).

        The Court does not believe that what occurred—basically a misunderstanding between

counsel as to whether service was waived in negotiating an extension to responsive pleadings—

qualifies as gamesmanship by Defendants and, regardless, Plaintiff identifies no authority that

suggests that this Court can or should deem service effected without technical compliance with

state or federal rules governing service of process. Accordingly, the Court finds that neither the

Town nor Chief Hazard were effectively served and declines to “deem” the mailings identified by

Plaintiff as effective.



                                                   6
         Case 7:20-cv-04881-NSR Document 25 Filed 09/07/21 Page 7 of 10




 II.   Whether Plaintiff Should be Granted an Extension to Serve Process

       Although the Court declines Plaintiff’s invitation to deem his attempted service of process

effective, the Court nevertheless elects to exercise its discretion pursuant to Federal Rule of Civil

Procedure 4(m) to grant Plaintiff an extension of time to effectuate proper service. Pursuant to

Federal Rule of Civil Procedure 4(m), a court must grant a reasonable extension of time to serve

if Plaintiff shows “good cause” for the failure to effect timely service. Fed. R. Civ. P. 4(m). Rule

4(m) additionally affords district courts broad discretion to grant extensions of time to serve even

absent “good cause.” Mares v. United States, 627 F. App’x. 21, 23 (2d Cir. 2015) (summ. order).

In exercising such discretion, courts typically consider whether a plaintiff made diligent efforts to

effect service as well as:

       (1) whether the applicable statute of limitations would bar the refiled action; (2)
       whether the defendant had actual notice of the claims asserted in the complaint; (3)
       whether the defendant had attempted to conceal the defect in service; and (4)
       whether the defendant would be prejudiced by the granting of plaintiff’s request for
       relief from the provision.

Castro v. City of New York, No. 05-CV-593 (LAK) (MHD), 2007 WL 3071857, at *7 (S.D.N.Y.

Oct. 10, 2007) (internal quotation marks omitted), report and recommendation adopted, 2007 WL

3224748 (S.D.N.Y. Nov. 1, 2007).

       After careful consideration of all relevant factors, the Court finds that an extension of time

to effectuate service on Defendant is warranted.

       First, Plaintiff engaged in diligent efforts to obtain a waiver of service. Seeing as the

parties have been in litigation in state court for several years and were in communications

regarding a settlement, it was appropriate for Plaintiff to seek a waiver of service to reduce

unnecessary costs in this matter. To that end, and with the goal of giving actual notice to

Defendants and their counsel, Plaintiff’s counsel mailed copies of the relevant documents to

Defendants and their counsel. It is true that Plaintiff’s counsel failed to follow through on

                                                   7
         Case 7:20-cv-04881-NSR Document 25 Filed 09/07/21 Page 8 of 10




obtaining a completed waiver of service from Defendants’ counsel. Nonetheless, this oversight

seems to stem, at least in part, from the request by Defendants’ counsel for an extension to their

time to respond to the complaint. There would be no need for an extension if Defendants were not

served because responsive pleading deadlines are triggered by service of process, not receipt of

ineffective service. In light of this, the Court concludes that Plaintiff’s failure to follow up

regarding the execution of a waiver of service did not suggest it failed to be diligent in seeking a

waiver of service.

       Second, statute of limitations considerations weigh in favor of granting Plaintiff an

extension of time to effectuate service. By Plaintiff’s admission, the statute of limitations expired

for certain of his claims on July 21, 2021. Accordingly, if this Court were to dismiss Plaintiff’s

action for insufficient service of process, Plaintiff would therefore be barred from re-asserting

those claims. In such instances, dismissal under Rule 4(m) would, in effect, become a dismissal

with prejudice. For this reason, “[c]ourts have consistently considered the fact that the statute of

limitations has run on a plaintiff’s claim as a factor favoring the plaintiff in a Rule 4(m) analysis.”

Songhorian v. Lee, No. 11-CV-36 (CM), 2012 WL 6043283, at *4 (S.D.N.Y. Dec. 3, 2012)

(internal quotation marks omitted) (quoting AIG Managed Mkt. Neutral Fund v. Askin Capital

Mgmt., 197 F.R.D. 104, 109 (S.D.N. Y 2000)). Otherwise, “dismissal under these circumstances

would extinguish potentially meritorious claims without there being an opportunity to have them

adjudicated on the merits.” Id. (internal quotation marks omitted) (quoting AIG Managed Mkt.

Neutral Fund, 197 F.R.D. at 109-10).

       This Court is particularly hesitant to effectively dismiss an action with prejudice for

insufficient service of process where, as here, the defendant undoubtedly had actual notice of the

lawsuit. “[T]he core function of service is to supply notice in a manner and at a time that afford



                                                  8
         Case 7:20-cv-04881-NSR Document 25 Filed 09/07/21 Page 9 of 10




the defendant a fair opportunity to answer the complaint and present defenses and objections.”

Garcia v. City of New York, No. 15-CV-7470 (ER), 2017 WL 1169640, at *6 (S.D.N.Y. Mar. 28,

2017) (internal quotation marks omitted). As discussed above, Defendants were mailed copies of

the motion and had sufficient notice to engage in motion practice. Courts in this Circuit have been

reluctant to dismiss entire actions for insufficient service where the fundamental purpose of Rule

4 has been so clearly satisfied. See Jones v. Westchester Cty., 182 F. Supp. 3d 134, 145-46

(S.D.N.Y. 2016) (collecting cases). This factor, thus, also weighs in favor of granting Plaintiff an

extension of time.

       Finally, Defendants will not be unduly prejudiced by this extension. Indeed, courts in this

district have recognized that where, as here, a defendant received actual notice and had the

opportunity to address the merits of the action, prejudice is minimal. See, e.g., In re Teligent

Servs., Inc., 324 B.R. 467, 474 (Bankr. S.D.N.Y. 2005), aff’d, 372 B.R. 594 (S.D.N.Y. 2007)

(recognizing that a finding that defendants had “[a]ctual notice of an action militates against a

finding of prejudice”) (citing AIG Managed Mkt., 197 F.R.D 111).

       Accordingly, the Court grants Plaintiff an extension of 60 days—i.e., until November 8,

2021—to effect proper service of process on Defendants.

III.   Remaining Arguments

       As the Court mentioned earlier, Defendants also moved to dismiss on a number of grounds

under Fed. Rule Civ. P. 12(b)(6). The Court cannot address these arguments at this juncture, since

the court finds it has no personal jurisdiction. Porco v. Phoenix Bldg. Corp., No. 18 CV 5938

(NSR), 2019 WL 2210659, at *3 (S.D.N.Y. May 21, 2019) (“A court must dismiss an action

against any defendant over whom it lacks personal jurisdiction.”); Fed. R. Civ. P. 4(m). Therefore,

should Plaintiff properly serve Defendants, and should Defendants re-file their Motion to Dismiss

at a subsequent date, the Court will address any ripe issues at future junctures.
                                                 9
         Case 7:20-cv-04881-NSR Document 25 Filed 09/07/21 Page 10 of 10




                                         CONCLUSION

         For the foregoing reasons, Defendants’ Motion is GRANTED, solely on grounds that they

are presently improperly before this Court, and grants Plaintiff a 60-day extension to effect proper

service. The Complaint is not presently dismissed. Instead, Plaintiff shall have until November

8, 2021 to effect proper service on each named Defendant or obtain and file waivers of service.

Defendants may then answer the Complaint or refile their submissions should they so choose.

Should Plaintiff fail to timely comply with this Opinion and Order the action, the Court may

dismiss claims pursuant to Fed. R. Civ. P. 12(b)(5), which may result in claims being time-barred.

The Clerk of the Court is respectfully directed to terminate the motion at ECF No. 16.



Dated:    September 7, 2021                                 SO ORDERED:
          White Plains, New York


                                                ________________________________
                                                        NELSON S. ROMÁN
                                                      United States District Judge




                                                10
